Citation Nr: 0637160	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-27 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 70 percent disabling.

2.  Entitlement to an effective date prior to March 30, 2006, 
for the grant of a total rating based on individual 
unemployability.

3.  Entitlement to an effective date prior to March 30, 2006, 
for the grant of a 70 percent rating for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel
INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 and later rating 
decisions by the Department of Veterans Affairs (VA) Atlanta, 
Georgia Regional Office (RO).

This case was previously before the Board and, in March 2006, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.  The issues of entitlement to an earlier 
effective date for the grant of a total rating based on 
individual unemployability and an earlier effective date for 
the grant of a 70 percent rating for post-traumatic stress 
disorder (PTSD) are addressed in the remand attached to this 
decision and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The veteran's PTSD is productive of no more than occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood. 


CONCLUSION OF LAW

The criteria for an increased disability rating, in excess of 
70 percent, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F. R. Part 4, Diagnostic Code (9411) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002; rating 
decisions in April 2002 and July 2006; and a statement of the 
case in September 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Factual Background

A rating action in February 2000 awarded the veteran service 
connection for PTSD and rated this disorder as 30 percent 
disabling, effective from January 1997.  The veteran did not 
appeal this award.  Thereafter a 50 rating, effective from 
October 2000, was assigned by an appealed RO rating action in 
April 2002.  An increased evaluation of 70 percent for the 
veteran's PTSD, effective from March 2006, was granted by a 
July 2006 RO rating action.  This determination also awarded 
the veteran a TDIU, effective from March 30, 2006.

VA outpatient treatment records, compiled between August 2000 
and May 2001 and received in connection with the veteran's 
current claim, reflect the veteran's complaints that he has 
nightmares related to events in Vietnam and is afraid to 
sleep during dark hours.  It was noted that he gets some 
relief from his medications but is self isolated staying 
pretty much in his home.  The veteran was noted to have some 
difficulty of his speech due to stuttering but was able to 
respond appropriately.  He was noted in May 2001 to be alert 
and anxious.  Chronic severe PTSD was a diagnosed.  His 
Global Assessment of Functioning (GAF) was 45-50.

On VA examination in June 2001, the veteran related that he 
had no treatment, inpatient or outpatient, for PTSD until 
approximately one year prior when he began seeing a VA social 
worker.  It was noted that the veteran had been married and 
divorced four times and lived with his last wife who agreed 
to look after him and lets him stay in a spare bedroom.  It 
was also noted that she was supportive of the veteran.  The 
veteran reported working for 22 years at a local Air Force 
base in janitorial and shipping work.  He left in 2000 when 
his job was contracted out and since that time had been 
unable to find other employment.  He said that this was due 
to significant vocational problems related to working around 
people and being only able to work in the evening.  The 
veteran complained of chronic feelings of anger and 
frustration.  He was reported to be socially avoidant and to 
have problems being around people other than his former wife.  
He said that he suffered from chronic insomnia and that he 
had nightmares two to three times a week.  Objective 
examination revealed no impairment in thought process.  There 
was a stuttering problem which the examiner noted could make 
communications difficult.  The veteran denied any psychotic 
features of hallucinations or delusions.  His behavior was 
appropriate during the interview.  He denied any suicidal or 
homicidal thoughts but stated that he felt angry and tense 
most of the time.  He was noted to maintain adequate personal 
hygiene and activities of daily living.  He was oriented to 
person, place, and time, and his memory was generally intact 
for recent and remote events.  No obsessional or ritualistic 
behavior was observed.  The content of his speech was 
relevant and coherent.  He denied any panic attacks.  It was 
noted that he suffered from chronic depression.  PTSD was 
diagnosed.  His current GAF was 52.

Lay statements were received in May 2002 from the veteran's 
former spouse, brother, and sister.  The veteran's former 
spouse stated that she struggled everyday trying to get the 
veteran to do just the necessities of life such as showering, 
changing clothes, getting a hair cut, and attending his VA 
appointments.  She noted that he had become more depressed 
than ever as he felt useless and unwanted.  She stated that 
no one was willing to hire him under the circumstances, 
noting that when he informed a potential employer that he 
must go regularly to VA appointments and they realized that 
he had a hearing problem, they never called back.  She 
related her belief that these problems were interfering with 
his chances of employment.  The veteran's brother reported 
that he had given the veteran as a job in his company as a 
laborer following his termination from the air base but that 
the veteran was constantly late for work or just took off for 
days.  He noted that when the veteran did show up for work, 
he was mostly moody and hostile.  He said he couldn't get the 
veteran to work with his other employees so he was forced to 
let him go.  He expressed his belief that the veteran was not 
capable of holding down a job.  The veteran's sister reported 
that the veteran sought her help in obtaining a job at her 
place of employment following his failed attempt at 
employment with his brother.  She stated she could not assist 
him as she believed he was incapable of completing simple 
tasks and always seems confused.  She noted that the veteran 
was distancing himself from his family more and more as time 
passed.

VA outpatient treatment records compiled between April 2002 
and November 2005 show that the veteran received ongoing 
counseling from a VA clinician for PTSD.  It was noted in May 
2002 that the veteran continued with intense anxiety in 
social situations and was isolated with fear of crowds.  On a 
follow-up evaluation in May 2003, the veteran was noted to be 
very anxious with pressured speech.  He was relevant and 
responded appropriately.  His GAF was 43.

A VA physician assistant in a progress note dated in March 
2005 diagnosed the veteran as having PTSD and stated a belief 
that the veteran was unemployable, permanently, due to his 
uncontrolled anger, chronic anxiety, withdrawal, poor coping 
skills, poor concentration, and poor impulse control.

On his most recent VA examination in March 2006, it was noted 
that the veteran currently lives with his last ex-wife, 
renting a room in her house.  He reported past employment 
with his father's painting business, the local city 
government, and lastly with the local air base.  He said that 
with the air base he worked for a year in janitorial services 
and then in the warehouse.  He said that he had a total of 22 
years before his job was contracted out forcing him to 
retire.  He added that he has been unable to obtain 
employment since that time.  On mental status examination the 
veteran denied delusions and hallucinations.  Eye contact was 
direct.  Suicidal and homicidal thoughts and plans were 
denied.  He was neatly dressed and noted to be able to care 
for his own activities of daily living.  The examiner noted 
that cleanliness and not getting drunk were requirements for 
living in his ex-spouse's house.  The veteran demonstrated 
some impairment in memory and relied on generalization for 
dates.  He spoke with a speech impediment, which he 
attributed to his hearing loss.  He related anger and 
distrust of others.  The examiner stated that there may be 
some exaggeration of the veteran's symptoms but that the 
veteran does have severe PTSD, which appears to be increasing 
due to his increased anger, distrust of others, isolation, 
and his use of alcohol.  He concluded that due to his hearing 
loss, physical disability, and his PTSD symptoms, that the 
veteran is not suitable for employment at this time.  PTSD 
was diagnosed.  The GAF was 53.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.1, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 2 Vet. App. 55, 58 
(1994).  When there is a question of which of two evaluations 
will be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Therefore, the Board will 
evaluate the evidence to determine whether an increased 
rating is warranted for the veteran's present level of 
disability.  Thus, the Board will examine whether entitlement 
to a rating greater than 70 percent for PTSD is warranted.

The veteran is seeking an increased disability rating in 
excess of 70 percent for his service-connected PTSD.  In this 
regard, he essentially maintains that his PTSD is more 
disabling than currently evaluated. 

Under VA's Schedule for Rating Disabilities (Rating Schedule) 
a 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment.  A total occupational and 
social impairment includes symptoms such as the following:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is available for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsess ional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

The clinical evidence received in connection with the 
veteran's current claim, consisting of psychiatry progress 
notes, and VA PTSD examinations in June 2001 and March 2006, 
show GAF scores that ranged from a high of 53 on his most 
recent VA examination to a low of 43 in May 2003, when the 
veteran was noted to demonstrate heightened anxiety with 
pressured speech. 

According to DSM-IV, a GAF score of 41 to 50 reflects serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 51 to 60 reflects moderate difficulty in these 
areas.  

VA examinations in June 2001 and March 2006 demonstrate that 
the veteran's PTSD is manifested by depressed mood, and 
problems with anger and social avoidance.  While he 
demonstrated some impairment of memory on his VA examination 
in March 2006, he was on this examination and on his earlier 
examination in June 2001 otherwise essentially normal.  His 
PTSD was essentially characterized by his examiners as 
moderate with GAF scores of 52 in June 2001 and 53 in March 
2006.  The clinical evidence in its entirety shows that the 
symptoms noted on VA examinations in June 2001 and March 2006 
represented the symptomatology predominantly manifested by 
the veteran's PTSD.  

The Board does not find that the veteran meets the criteria 
for a 100 percent schedular rating under criteria of 
Diagnostic Code 9411.  In this context, the most recent 
clinical evidence as noted above fails to show symptoms that 
typify the rating criteria for a 100 percent disability.  For 
instance, there is no objective evidence of gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  While there is 
some indication of a deficit in communication, this was 
related to the veteran's service-connected hearing loss and 
tinnitus, and to a stuttering problem, not to his service-
connected mental disorder.

While the veteran is shown to be unemployable, the evidence 
shows that this is due to his service-connected PTSD in 
combination with his other service-connected disabilities of 
bilateral hearing loss and tinnitus.  While the March 2005 
opinion stated that the veteran was unemployable due to 
psychiatric symptomatology, the March 2006 VA examination 
clarified that the unemployability was the result of the 
service-connected disabilities in combination.  The Board 
finds that March 2006 VA examination to be more persuasive 
because it more thoroughly examined the veteran's various 
disabilities and the effects of his service-connected mental 
disorder on his employability.

Accordingly, the Board finds that manifestations of the 
veteran's service-connected PTSD, while significant are 
currently not productive of total occupational and social 
impairment.  Thus, the criteria for a 100 percent schedular 
have not been satisfied.  


ORDER

An increased evaluation for post-traumatic stress disorder, 
currently rated 70 percent disabling is denied.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In this case, a total rating based on individual 
unemployability was assigned in a July 2006 rating decision, 
effective March 30, 2006.  That rating decision also 
increased the veteran's rating for PTSD to 70 percent, 
effective the same date.  The veteran's representative in the 
October 2006 informal hearing presentation expressed 
disagreement with the effective date of that increase and 
with the effective date of the increased rating for PTSD.  
Therefore, the Board finds that an statement of the case 
should be issued with regard to those claims.

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which 
addresses the issues of entitlement to an 
effective date prior to March 30, 2006, 
for the grant of a total rating based on 
individual unemployability; and 
entitlement to an effective date prior to 
March 30, 2006, for the grant of a 70 
percent rating for post-traumatic stress 
disorder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


